DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 2 is missing "a" between "including" and "cylindrical".  Appropriate correction is required.
Claims 8are objected to because of the following informalities:  Claim 8 line 2 "is" is in reference to multiple objects and should read "are". Similarly Claim 10 line 2.   Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 line 3 is missing "a" between "in" and "radial".  Appropriate correction is required.
Claims 12are objected to because of the following informalities:  Claims 12 and 13 recite "the . No other “case” is present in the claims and thus the claims are not presently considered indefinite. Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities:  Claims 13 and 14 recite "the filter" in lines 1 and 2, and 2 and 8 respectively. Applicant previously establishes "a cylindrical filter" in Claim 1 from which the claims indirectly depend. Applicant uses "the cylindrical filter" in Claim 1 line 2. For the purposes of consistency and to avoid potential confusion correction to "the cylindrical filter" in Claims 13 and 14 is suggested. No other “filter” is present in the claims and thus the claims are not presently considered indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, 10, 14, and 15, along with claims 2-15 as dependent on Claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second parts having the same shape are respectively rotated" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The first and second parts are previously established as each having one of two possible shapes, a semi-cylindrical shape and a semi-cone shape, but applicant has not previously established that the first and second parts must both have the same shape. As such this recitation in line 22 does not have antecedent basis as the claim as written encompasses a first part with a semi-cylindrical shape and a second part with a semi-cone shape or vice versa as fully within the claimed limitations up to this point. This also makes it unclear if the first and second parts have different shapes if they are still “respectively rotated in an opposite direction to each other”. 
Claim 4 line 2 recites the limitation “a magnet coupler provided at an inner surface of the upper portions of the first and second parts” It is unclear whether this means the that first and second parts each have a magnet coupler on a respective inner surface or whether the first and second parts collectively have one inner surface with one magnet coupler. 
Claim 9 recites the limitation "the inner circumferential surface" in line 1-2.  Claim 9 depends from Claim 4, however “an inner circumferential surface is established in claim 5 line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "a circumferential direction" in line 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether these are the same circumferential direction or different. It is also unclear if this is related to the inner circumferential surface of the first and second parts or the outer circumferential surface of the upper portion of the main body established in Claim 9. 
Claim 14 recites the limitation "a circumferential direction" in line 6.  It is unclear if this is related to the inner circumferential surface of the first and second parts or the outer circumferential surface of the upper portion of the main body established in Claim 9 from which Claim 14 depends. 
Claim 15 recites the limitation "the magnet" in line 6.  There is insufficient antecedent basis for this limitation in the claim. “A magnet” is established in Claim 4, however, Claim 15 relies on Claim 1 which does not contain a magnet. Careful consideration of the appropriate dependency is the most likely solution to this issue. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11,364,459 in view of Davis et al. ( US 5,435,817). 
With regards to Claim 1:
‘459 is substantially similar or identical to the current claim language except for the following:
 ‘459 requires “at least one of the first the first part or the second part rotates vertically with respect to the respective lower portion of the respective first part of the second part” compared with the current application which requires “at lest one of the first and the second parts rotates with respect to lower portions of the first and the second parts”. The current application limitation is being interpreted as the lower portion of the first or second part is the axis of rotation and thus the first or second part rotates vertically with the upper portion rotate about the lower portion of the respective part, and thus while they do not have the same exact wording the scope of ‘459 and the scope of the current application are considered to be overlapping with ‘459 anticipating or rendering obvious this limitation. 
‘459 does not claim “a fan housing in which a fan is accommodated the fan being provided at an outlet side of the cylindrical filter” and that the first and second parts “cover a portion of the circumferential surface of the fan housing”.
Relevant claims of ‘459 to the current application’s Claim 1 are ‘459 Claims 1 and 15
Davis teaches:
A filter, part 30, located inside of a cover, part 11, which also partially covers a fan housing, part 12 and a fan, part 32, located inside of the fan housing and partially covered by the cover, part 11, in a radial direction. There are inlet slots, parts 18, and outlet slots, part 19, located in the cover, part 11,  as the filter part 30 is located over the fan which is at the outlet side of the filter. (See Davis Fig. 2 and 3 and Col. 3 lines 55-59, 63-67 and Col. 4 lines 1-5, 20-30, and 35-45) 
It would have been obvious to one of ordinary skill in the art at the time of filing to add a fan housing and a fan to the filter frame and main body of ‘459 and for the filter cover or first and second parts of the cylindrical case of ‘459 to at least partially cover the fan housing located at the outlet side of the filter as taught by Davis Fig. 2 in order to create a compact and easily assembled filter and fan housing. 
Claim 2 is rendered obvious by ‘459 Claim 1.
Claim 3 is rendered obvious by ‘459 Claim 3.
Claim 4 is rendered obvious by ‘459 Claim 6.
Claims 5 and 6 are rendered obvious by ‘459 Claim 5.
Claim 7 is rendered obvious by ‘459 Claim 2.
Claim 8 is rendered obvious by ‘459 Claim 4.
Claim 9 is rendered obvious by ‘459 Claims 6 and 8.
Claim 10 is rendered obvious by ‘459 Claims 7 and 8.
Claim 11 is rendered obvious by ‘459 Claim 6 reciting “separably”. 
Claim 12 is rendered obvious by ‘459 Claim 5. 
Claim 13 is rendered obvious by ‘459 Claim 17.
Claim 14 is rendered obvious by ‘459 Claims 13, 14, and 17. 
Claim 15 is rendered obvious by ‘459 Claims 6 and 16. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The parent application 15/623781 now 
The limitation “a case support provided at a lower side of the cylindrical case, wherein portions of the first part and the second part are supported at the case support” which is substantially similar to the current “a base placed on a ground supporting a case support, the base provided under the cylindrical case, the case support supports lower portions of the first and second parts”. This limitation overcame Cook (US 3,595,398) of the Final rejection dated 11 June 2021 and the vertical separation of the two parts is also relevant as discussed in the 22 February 2022 Notice of Allowance. The current application contains the same allowable subject matter as the parent application, now a U.S. Patent. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIT E. ANBACHT/Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776